              Case 6:20-cv-00655-ADA Document 1 Filed 07/20/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


  EVOLVE INTERACTIVE LLC,

                  Plaintiff                             Case No. 6:20-cv-00655


                  v.                                    JURY TRIAL DEMANDED


  HYATT CORPORATION,

                  Defendant



                                        COMPLAINT

         For its Complaint, Evolve Interactive LLC ("Evolve"), by and through the

undersigned counsel, alleges as follows:

                                       THE PARTIES

         1.      Evolve is a Texas limited liability company with a place of business

located at 312 W. 8th Street, Dallas, Texas 75208.

         2.      Defendant Hyatt Corporation is a Delaware company, with, upon

information and belief, a place of business located at 5400 Bagby Avenue, Waco, Texas

76711.

         3.      Defendant has registered with the Texas Secretary of State to conduct

business in Texas.

                               JURISDICTION AND VENUE

         4.      This action arises under the Patent Act, 35 U.S.C. § 1 et seq.
             Case 6:20-cv-00655-ADA Document 1 Filed 07/20/20 Page 2 of 5




        5.      Subject matter jurisdiction is proper in this Court under 28 U.S.C.

 §§ 1331 and 1338.

        6.      Upon information and belief, Defendant conducts substantial business in

 this forum, directly or through intermediaries, including: (i) at least a portion of the

 infringements alleged herein; and (ii) regularly doing or soliciting business, engaging in

 other persistent courses of conduct and/or deriving substantial revenue from goods and

 services provided to individuals in this district.

        7.      Venue is proper in this district pursuant to § 1400(b).

                                  THE PATENT-IN-SUIT

        8.      On June 27, 2006, U.S. Patent No. 7,068,596 (the "'596 patent"), entitled

 "Interactive Data Transmission System Having Staged Servers," was duly and lawfully

 issued by the U.S. Patent and Trademark Office. A true and correct copy of the '596

 patent is attached hereto as Exhibit A.

        9.      Evolve is the assignee and owner of the right, title and interest in and to

 the '596 patent, including the right to assert all causes of action arising under said

 patent and the right to any remedies for infringement of it.

              COUNT I – INFRINGEMENT OF U.S. PATENT NO. 7,068,596

        10.     Evolve repeats and realleges the allegations of paragraphs 1 through 9 as

 if fully set forth herein.

      11.       Without license or authorization and in violation of 35 U.S.C. § 271(a),

Defendant is liable for infringement of at least claim 24 of the '596 patent by making,

using, importing, offering for sale, and/or selling, systems and methods for interactively

controlling from one of a plurality of network devices a flow of audio visual data from a



                                               2
             Case 6:20-cv-00655-ADA Document 1 Filed 07/20/20 Page 3 of 5




central server to the network device, including, but not limited to, IPTV (the "Accused

Instrumentality"), because each and every element is met either literally or equivalently.

        12.     Upon information and belief, Defendant installed, used and tested the

 Accused Instrumentality in its hotels in the United States, directly infringing one or

 more claims of the '596 patent.

        13.     The Accused Instrumentality satisfies each and every element of each

 asserted claim of the '596 patent, either literally or under the doctrine of equivalents.

 An exemplary preliminary claim chart illustrating infringement of claim 24 is attached

 hereto as Exhibit B, and incorporated herein by reference.

        14.     Evolve is entitled to recover from Defendant the damages sustained by

 Evolve as a result of Defendant's infringement of the '596 patent in an amount subject

 to proof at trial, which, by law, cannot be less than a reasonable royalty, together with

 interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                     JURY DEMAND

        Evolve hereby demands a trial by jury on all issues so triable.

                                   PRAYER FOR RELIEF

        WHEREFORE, Evolve requests that this Court enter judgment against

 Defendant as follows:

        A.      An adjudication that Defendant has infringed the '596 patent;

        B.      An award of damages to be paid by Defendant adequate to compensate

 Evolve for Defendant's past infringement of the '596 patent and any continuing or

 future infringement through the date such judgment is entered, including interest,




                                             3
            Case 6:20-cv-00655-ADA Document 1 Filed 07/20/20 Page 4 of 5




costs, expenses and an accounting of all infringing acts including, but not limited to,

those acts not presented at trial;

       C.      A declaration that this case is exceptional under 35 U.S.C. § 285, and an

award of Evolve's reasonable attorneys' fees; and

       D.      An award to Evolve of such further relief at law or in equity as the Court

deems just and proper.




                                            4
        Case 6:20-cv-00655-ADA Document 1 Filed 07/20/20 Page 5 of 5




Dated: July 20, 2020         Respectfully submitted,

                             /s/ Raymond W. Mort, III
                             Raymond W. Mort, III
                             Texas State Bar No. 00791308
                             raymort@austinlaw.com

                             THE MORT LAW FIRM, PLLC
                             100 Congress Ave, Suite 2000
                             Austin, Texas 78701
                             Tel/Fax: (512) 865-7950


                             Richard C. Weinblatt
                             (pro hac vice application to be filed)
                             weinblatt@swdelaw.com

                             STAMOULIS & WEINBLATT LLC
                             800 N. West Street, Third Floor
                             Wilmington, DE 19801
                             Tel: (302) 999-1540
                             Fax: (302) 762-1688


                             ATTORNEYS FOR PLAINTIFF




                                       5
